Citation Nr: 0423609	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher rating for diabetes mellitus, now 
rated 20 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from July 1969 to March 1971, including service in the 
Republic of Vietnam during the Vietnam War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection and a 20 
percent rating for type 2 diabetes mellitus and denied 
service connection for hepatitis C.  The veteran testified 
before the undersigned at a hearing of the Board at the 
Montgomery RO in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the December 2003 Board hearing, the veteran testified 
that his doctor had told him he was borderline.  He described 
neuropathy, use of insulin, diet restrictions, and regulation 
of activities.  The veteran also testified that he was first 
diagnosed with hepatitis B soon after separation from service 
during hospitalization in either 1972 or 1973 at the 
University of Southern Alabama.      

In January 2004, the RO requested that the veteran specify 
the sources of any additional, relevant medical treatment.  
The veteran replied that same month that the only relevant 
evidence involved VA treatment records for diabetes and for 
hepatitis C from Biloxi, Mississippi, and from the VA 
outpatient clinic in Mobile, Alabama, to the present day.  
Based on this statement, it appears that the veteran no 
longer contends that records of non-VA treatment from 1972 or 
1973 from the University of Southern Alabama are relevant to 
the case.  

The veteran underwent a VA diabetes mellitus examination in 
October 2002.  That examination showed that the veteran was 
taking insulin and that his diet was regulated; it also 
showed that while his activities were restricted, but that 
the restrictions were due to degenerative joint disease.  
However, there also was evidence of mild tingling in the 
toes.  According to the veteran, based on his testimony at 
hearing, the records of more recent VA treatment for these 
conditions may potentially have some bearing on the issues on 
appeal.  

The veteran's testimony appears to indicate that additional 
VA medical records are available regarding recent treatment 
of his diabetes that is pertinent to this case.  Although 
deemed constructively of record (see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), these VA medical records have not been associated 
with the veteran's claims file.  The RO should undertake 
appropriate action to request them, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003), as regards obtaining 
records from Federal facilities. 

The RO should request all records from the VA medical 
facilities in Biloxi and in Mobile from 2002 to the present.  
If the veteran does indeed contend that treatment records 
from the University of Southern Alabama from 1972 or 1973 are 
relevant, then he should apprise the RO, which should then 
seek to obtain copies of such records.  No action will be 
taken by the VA regarding records from the University of 
Southern Alabama from 1972 or 1973 unless the veteran makes 
such a contention to the VA, in writing. 

As the undersigned noted at the December 2003 hearing, there 
must be some finality to the evidentiary development.  
Nevertheless, in view of the veteran's statements that these 
additional medical records are relevant, the Board will 
remand the case so that the records can be obtained.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:
1.  The RO should obtain copies of VA 
medical records from the VA medical 
facilities in Biloxi, Mississippi, and 
in Mobile, Alabama, from 2002 to the 
present.

2.  The RO should request that the 
veteran clarify whether records of 
treatment at the University of Southern 
Alabama in 1972 or 1973 are relevant to 
this case.  If the veteran responds 
affirmatively, then the RO should obtain 
copies of the referenced records, if 
possible, or the veteran himself should 
obtain these records.

3.  Upon completion of the foregoing, 
the RO should readjudicate the claims 
for a higher rating for service-
connected diabetes mellitus and for 
service connection for hepatitis C.  If 
the claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  The 
case should thereafter be returned to 
the Board for further review, if 
necessary.

By this remand, the Board does not intimate any opinion as to 
the outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


